Case 4:20-cv-00321 Document 1-4 Filed on 01/28/20 in TXSD Page 1 of 2

EXHIBIT 2
; ; £2
Case 4:20-cv-00321 Document 1-4 Filed on 01/28/20 in TXSD Page 20

JB TERMINAL (PORT ESQUIVEL) LIMITED
BILL OF LADING NO. 18/0075

Shipped in apparent good order and condition LOAD PORT: PORT Esquivet

On board the Swiber ada

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DISCHARGE PoRT-
Petroleum Products in Bulk @ 60'F ond Exact Quontities
Product Type Barrels 42 U.S Gals Long Tons Metric Tons
ULTRA LOW SULFUR DIESE 1,919,04 80,600 253,151 257,251
To bedellverad.ot shupert-osre-nasctihorate-athel 5 SSI.
Or order on payment freight at the rate of aa ——FRIEGHT PAYABLE AS PER CHARTER PARTY — as
This shipment is carried under and Pursuant to the terms of the chapter dated AS PER CHARTER PARTY
sig Between AS PER CHARTER PARTY em
And ~ASPER.CHARTERPARTY oe on
Charterer, and all terms whatsoever of the said chapter except the rate and Payment of freight specified therein apply to and govern the rights of the
Parties concerned In the shipment BIR SWIBER ADA
. SEVBAPLAYA
In witness whereof the master has signed THREEGSPORIGINAL == Bills of Lading of this tenor and date of which being accomplished the athers
wil ele: one se se Wei Bahiitinemadaes
Dated | a VEEL os

 

      

   
 

1?

 

 

 

 

 
